FILED
                             NOT FOR PUBLICATION                               JUL 26 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID RADEMAKER,                                   No. 11-17223

               Plaintiff - Appellant,              D.C. No. 5:10-cv-01659-LHK

  v.
                                                   MEMORANDUM *
ANTHONY HEDGPETH, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       David Rademaker, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials acted with deliberate indifference to his safety in violation of the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Rademaker’s

claim that defendants were deliberately indifferent to his safety, because

Rademaker failed to raise a genuine dispute of material fact as to whether

defendants knew of and disregarded an excessive risk to his safety from slippery

shower floors. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“a prison

official cannot be found liable [for deliberate indifference] . . . unless the official

knows of and disregards an excessive risk to inmate health or safety”).

      Rademaker’s remaining contentions are unavailing.

      AFFIRMED.




                                            2                                      11-17223